Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 7/21/2022.
2.	Claims 1-3 and 15-21 are pending, wherein claims 13, 15-16, and 18 are amended, and claim 21 is new.
Response
3.	The examiner withdraws 35 USC 101, and 35 USC 103 rejections (mailed on 6/24/2022) on pending claims 13, and 18 based on Ikegami due to applicant’s amendments.
Reason for allowance
4.	Per independent claims 1, 10, 18. and 21: Ikegami suggests several claimed features of a work machine and a corresponding method for detecting a payload weight on a work implement; however, Ikegami fails to disclose features of  an electrohydraulic control valve movable in response to a signal from the electrohydraulic system controller to manipulate fluid flow through the valve; wherein the electrohydraulic system controller is configured to move the electrohydraulic control valve through a range of valve positions based on the payload weight on the work implement; and wherein the range of valve positions includes a first valve position in which the electrohydraulic control valve facilitates fluid flow at a first flow rate and a second valve position in which the electrohydraulic control valve facilitates fluid flow fluid at a second flow rate that is less than the first flow rate.
 It is for this reason that the applicant’s claimed invention defines over above prior art of record.
5.	Dependent claims 2-9, 11-12, 15-20 are allowed because they incorporate above allowable limitation from their parent claims 1, 10, and 18.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-13, and 15-21 are allowed.
8.	The attached cited prior art have similar claimed subject matter; however, they do not disclose above reason of allowance.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662